Title: To Thomas Jefferson from A. Boucherie, 19 October 1807
From: Boucherie, A.
To: Jefferson, Thomas


                        
                            Monsieur le Président
                            
                            Philadelphie le 19 octubre 1807.
                        
                        Jai l’honneur de vous remetre ci joint la copie de deux lettres que jai écrit à Monsieur le Secretaire d’Etat
                            Madison. Vous y verrez, Monsieur le Président, qu’en aportant une industrie précieuse aux états unis, j’etais loin de suposer que la loi sur les Patentes exigeat qu’il n’en fut délivré aux étrangers qu’après un séjour de deux ans.
                        L’objet de mes rècherches est d’un intérèt Majeur pour le continent ameriquain, et surtout pour la Louisiane
                            ou l’un cultive avec succès la cane de sucre. trente années de recherches M’ont mis a même d’évitter la décomposition
                            considérable qui a lieu dans les sucreries, loin de la fabrication Primitive, et celle non moins importante qui est la résultat des procédés des raffineurs. cette
                            décomposition est telle que, sui cent livres de sucre que la nature
                                fournit, quarante trois seulement arrivent sur la table des Consommateurs.
                        des memoires lun il y a Vingt ans a l’accademie des
                            science de Paris et recueillir par elle dans la collection de ceux
                            des sçavants etrangers, les experiences que jai fait sous les yeux de plusieurs de ses membres, sont les titres qui
                            prouvent en faveur de mes connaissances et de mes longs traveaux dans cette partie.
                        Permettés moi de Solliciter votre protection auprès du Congrès, il a déja senti qu’en rendant le sorte des
                            étrangers plus favorable il donnerait une grande extention a l’industrie amériquaine; il a pris cet object en
                            considération a sa dernière Session; votre opinion Monsieur le Président determinera une decision dont les Etats unis
                            recueilliront les plus heureux effets.
                        dans un age aussi avancé que le mien les années sont précieuses, et celle qu’il me faudrait perdre encore,
                            pour avoir le sejour exigé Par la loi, peut me priver pour Jamais de rendre utile des procédés que je possède Seul et pour la
                            perfection des quels jai employé la plus grande partie de ma vie.
                        Veuillez m’excuter monsieur le Président si je vous écrir en français, cette langue vous est familière, et jai
                            le grand tort de ne pas savoir la votre.
                        Jai l’honneur d’être avec le plus profond Respect. Monsieur le Président Votre très humble et très obeissant
                            Serviteur
                        
                            A Boucherie
                            
                            Looks Street No 6.
                        
                    